 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OLIVIA BROCK,

 

Plaintiff,

 

Vv.
ORDER

ENTERPRISE HOLDINGS, INC; :
ENTERPRISE RENT-A-CAR; ELRAC, LLC; ; 17 CY 7873 (VB)
JUSTIN MURPHY, individually and in his
official capacity; and SARA MATZKIN,
individually and in her official capacity,
Defendants.

As discussed at an on-the-record conference held today, at which counsel for defendants
appeared in person and counsel for plaintiff appeared by telephone, it is HEREBY ORDERED:

1. The next in-person conference is scheduled for December 16, 2019, at 11:30 a.m.
All counsel shall come prepared to schedule a trial.

2. Because plaintiffs counsel failed to appear in person for today’s conference, and
ultimately appeared by telephone approximately one hour late, prior to the December 16
conference, plaintiff's counsel shall compensate defense counsel in the amount of $350 to
account for the time defense counsel wasted while waiting for plaintiff's counsel to appear.

3, In addition, before the December 16 conference, the parties shall (i) file a
stipulation and proposed order regarding what appears to be an agreement to dismiss the two
individual defendants, and (ii) meaningfully discuss settlement, so the Court can make an
informed decision regarding whether to refer this case to the magistrate judge for a settlement
conference.

Dated: November 21, 2019
White Plains, NY

SO ORDERED:

dune

Vincent L. Briccetti
United States District Judge

 
